        Case 4:21-cv-00062-DCN Document 12 Filed 08/11/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

 LAWRENCE DANCIER JACKSON,
                                               Case No. 4:21-cv-00062-DCN
                      Plaintiff,
                                               SUCCESSIVE REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 SHOSHONE-BANNOCK
 COUNSELING FAMILY SERVICE;
 DR. DANN HALL; KRISSY
 BRONCHO; and DR. PALMER,

                      Defendants.


       Plaintiff Lawrence Dancier Jackson is an enrolled member of the Shoshone-

Bannock Tribes and is currently incarcerated in the Shoshone-Bannock Tribal Correctional

Facility. The Court previously reviewed Plaintiff’s amended complaint, pursuant to 28

U.S.C. §§ 1915 and 1915A, and determined that it failed to state a claim upon which relief

could be granted. See Initial Review Order, Dkt. 9. The Court gave Plaintiff an opportunity

to file a Second Amended Complaint, which Plaintiff has now done. See Dkt. 11.

      The Court retains its screening authority under 28 U.S.C. §§ 1915 and 1915A and

now reviews the Second Amended Complaint. However, the Second Amended Complaint

fails to remedy the deficiencies in the amended complaint.

      ACCORDINGLY, IT IS ORDERED that, for the reasons stated in this Order and

the Initial Review Order (Dkt. 9), this entire case is DISMISSED without prejudice for


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
        Case 4:21-cv-00062-DCN Document 12 Filed 08/11/21 Page 2 of 2




failure to state a claim upon which relief may be granted. See 28 U.S.C.

§§ 1915(e)(2)(B)(ii) & 1915A(b)(1).


                                         DATED: August 11, 2021


                                         _________________________
                                         David C. Nye
                                         Chief U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
